Name: Commission Regulation (EEC) No 3165/84 of 14 November 1984 amending Regulation (EEC) No 3137/82 laying down detailed rules for the granting of financial compensation in respect of certain fishery products
 Type: Regulation
 Subject Matter: documentation;  civil law
 Date Published: nan

 No L 297/ 14 Official Journal of the European Communities 15 . 11 . 84 COMMISSION REGULATION (EEC) No 3165/84 of 14 November 1984 amending Regulation (EEC) No 3137/82 laying down detailed rules for die granting of financial compensation in respect of certain fishery products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 19S1 on the common orga ­ nization of the market in fishery products ('), and in particular Article 13 (7) thereof, Whereas the experience gained since the entry into force of Commission Regulation (EEC) No 3137/82 (^ has shown that certain adjustments are needed, parti ­ cularly to simplify the scheme for the application of the margin of tolerance by producers' organizations ; Whereas steps should also be taken to harmonize the procedure for issuing the documents provided for where products are put up for sale, withdrawn or carried over by a producers' organization in a Member State other than the one in which it has been recog ­ nized ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, The level referred to above shall apply for a period of no less than five and no more than 75 working days. This period may in no case exceed the period of validity of the Community withdrawal prices fixed for the fishing year concerned.' 2. Article 9 is replaced by the following : 'Article 9 Where a producers' organization or one of its members puts products up for sale in a Member State other than the one in which it has been recognized, the competent authority of the first Member State shall immediately issue on request to the organization in question or to its member a document drawn up in accordance with the specimen in Annex IV and shall transmit at the same time, through official channels, a copy of this document to the body responsible for granting financial compensation in the other Member State. The request for issue of the document shall be presented to the competent authority concerned immediately after the products are put up for sale. Each Member State shall communicate the name and address of the body responsible for granting financial compensation to the other Member States and to the Commission .' 3. The Annex to this Regulation is added as Annex IV. Article 2 This Regulation shall enter into force on 1 January 1985. HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3137/82 is hereby amended as follows : 1 . The second subparagraph of Article 2 ( 1 ) is replaced by the following : This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 November 1984. For the Commission Giorgios CONTOGEORGIS Member of the Commission (') OJ No L 379, 31 . 12. 1981 , p. 1 . (2) OJ No L 335, 29. 11 . 1982, p. 1 . 15. 11 . 84 Official Journal of the European Communities No L 297/15 ANNEX ANNEX IV MEMBER STATE : Document issued in accordance with Article 9 of Commission Regulation (EEC) No 3137/82 1 . Applicant (a) Producers' organization concerned (Name and address) : (b) Member : acting on behalf of the above organization (Name) : (c) Name and registration number of vessel : 2. Quantity put up for sale (by product and in kg): 3 . Date : 4. Has the Community withdrawal price been applied for the quantities specified in (2) above (see Article 12 ( 1 ) of Regulation (EEC) No 3796/81 )?: Yes No Where applicable : has the regional withdrawal price (see Article 1 2 (2) of the aforesaid Regulation) been applied ? : Yes No 5. The following product categories of the quantities specified in point 2 above ha've been withdrawn from the market to qualify for financial compensation : (a) Product Product category Quantities by product cf-tfory (in kg) (b) In conformity with Regulation (EEC) No 1501 /83 the quantities withdrawn are disposed of through the following outlets : Product Quantity (in kg) Outlet (c) The following quantities are intended to qualify for the carry-over premium : Product Quantities (in kg) Original to be issued to the producers organization or to the member specified in point 1 above. Copy to be transmitted to the body responsible for granting financial compensation of the Member State which the producers' organization referred to in point 1 above has been recognized. Signature of the applicant Signature/stamp of the competent authority of the Member State .